PER CURIAM.
Appellant, Victor Carmenates, appeals his conviction for trafficking in cocaine. We reverse and remand for a new trial.
The trial court committed reversible error by submitting a single written jury instruction on trafficking to the jury without giving the jury all the instructions in writing as required by Rule 3.400(c) of the Florida Rules of Criminal Procedure. The rule explicitly states that if a judge decides to provide any written instructions to the jury then all instructions given shall be provided in writing. Fla.R.Crim.P. 3.400(c). Failure to follow the mandate of Rule 3.400(c) requires that the defendant’s conviction be reversed. Chappell v. State, 423 So.2d 984 (Fla. 3d DCA 1982); Payne v. State, 395 So.2d 284 (Fla. 3d DCA 1981); Morgan v. State, 377 So.2d 212 (Fla. 3d DCA 1979).
Reversed and remanded for a new trial.